Citation Nr: 1129660	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had verified active service from September 1949 to March 1955, and from October 1955 to September 1967.  He died in May 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in February 2009 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the February 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In November 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the February 2009 remand, the appellant indicated that the Veteran was treated at the U.S. Naval Hospital in Pensacola, Florida (Pensacola Naval Hospital) from 1964 to 2002 (See October 2004 statement).  The appellant's representative indicated that the Veteran had been treated at the hospital as a military retiree until approximately 1979.  (See November 2008 Board Hearing Transcript (Tr.) at p. 3).  Service treatment records from the Veteran's treatment at the Pensacola Naval Hospital through his discharge from service in 1967 were associated with the claims file.  In the February 2009 remand, the Board requested that the RO obtain the Veteran's records from the Pensacola Naval Hospital from all dates of treatment after the Veteran's retirement from military service in September 1967.

The VA Appeals Management Center (AMC) requested the Veteran's records from the Pensacola Naval Hospital from September 1967 through September 1979.  A response from the National Personnel Records Center (NPRC), dated in July 2009, reflects that all requested records were mailed.  Records from the Pensacola Naval Hospital were associated with the claims file in July 2009.  The records include some of the Veteran's service treatment records, including examination reports from June 1947 and March 1951.  However, the treatment records from Pensacola Naval Hospital belong to another patient, who has the same name as the Veteran, but a different middle initial and different age.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the records belonging to another patient must be returned and another attempt should be made to obtain the Veteran's treatment records from Pensacola Naval Hospital.

The Board further notes that the Veteran was treated at the Pensacola Naval Hospital until 2002.  Although the Board requested the Veteran's records from 1967 through 2002, the AMC only requested the Veteran's records from 1967 through 1979.  Additionally, there is no indication that the AMC requested records from Pensacola Naval Hospital directly, as instructed in the February 2009 remand.  The AMC contacted the Naval Personnel Command.  However, there is no indication that a response was received from the Naval Personnel Command.  Accordingly, the AMC must request the Veteran's complete treatment records from Pensacola Naval Hospital from September 1967 through 2002.

In the February 2009 remand, the Board stated that the RO should request all records pertaining to reimbursement of the cost of medical care of the Veteran from Medicare and Tricare.  The Board noted that should the records received reflect that the Veteran had treatment relevant to the appellant's claim at any hospitals or clinics other than those already identified, the RO should obtain a VA Form 21-4142 from the appellant and request all such records as appropriate.  Tricare records from March and April 2002 reflect that the Veteran was treated at Gastroenterologists PC in Foley, Alabama.  Treatment included a colonoscopy and biopsy.  The records have not been requested or associated with the claims file.  As the Veteran's death summary reflects that his principal diagnosis was benign neoplasms of the colon, the records are potentially relevant and should be requested.

A VA physician provided an opinion concerning whether it is at least as likely as not that the Veteran's service-connected disability, singly or with some other condition, was the immediate or a contributing cause of the Veteran's death.  As the VA physician did not review the Veteran's Pensacola Naval Hospital records, if additional records are obtained, a new VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the Pensacola Naval Hospital treatment records which belong to another patient to the NPRC and request the Veteran's complete treatment records from the Pensacola Naval Hospital from September 1967 through 2002.  The records should be requested directly from the Pensacola Naval Hospital, as well as from the NPRC and the Navy Personnel Command in Millington, Tennessee.  If necessary, the RO should request a VA Form 21-4142 from the appellant.  If no records are available, the claims folder must indicate this fact.

2.  Obtain a VA Form 21-4142 from the appellant and request the Veteran's treatment records from Gastroenterologists PC in Foley, Alabama.  If no records are available, the claims folder must indicate this fact.

3.  If the additional records from Pensacola Naval Hospital are received and/or pertinent records are received from Gastroenterologists PC, the AMC should make arrangements with the appropriate VA medical facility for a review of the claims file by an appropriate specialist physician for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's service-connected disability, residuals of excision of basal cell carcinoma of the face, singly or with some other condition, was the immediate or contributing cause of the Veteran's death, or was otherwise causally related to the Veteran's death.  The specialist physician should be informed that for a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for the Veteran's cause of death.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



